DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant’s Domestic Priority of the present application as being a Continuation of International Patent Application No. PCT/JP2018/003416 is acknowledged.   
Drawings
The drawings replacing FIG. 1 of the present application were received on 13 January 2022.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. D’Aurelio on 01 February 2022.

The application has been amended as follows: 
The Claims dated 13 January 2022 have been amended as follows:

Claim 1 has been amended as follows:
1.	(Currently Amended)  A vehicle control apparatus that is configured to obtain periphery information of a vehicle at least based on peripheral image information and perform following control including steering and one of acceleration and deceleration of the vehicle, the vehicle control apparatus comprising: 
at least one processor circuit with a memory comprising instructions, that when executed by the at least one processor circuit, causes the at least one processor circuit to at least:
perform the following control with a first driving mode,
perform the following control with a second driving mode, in which a steering operation task being requested to a driver of the vehicle is reduced compared to the first driving mode,
wherein the following control comprises: 
obtaining vehicle body information related to a vehicle body of a front vehicle based on the periphery information, where the front vehicle is positioned in front of the vehicle, 
when the vehicle body information of the front vehicle corresponds to pre-registered information, permitting to transfer from the first driving mode to the second driving mode, and
when the vehicle body information of the front vehicle does not correspond to the pre-registered information, performing a transition from the second driving mode to the first driving mode.

Claim 2 has been amended as follows:
the[[a]] driver of the vehicle is required to perform at least one of periphery monitoring and gripping of a steering wheel.

Claim 8 has been amended as follows:
8.	(Currently Amended)  A vehicle comprising a vehicle control apparatus, wherein the vehicle control apparatus is configured to obtain periphery information of the vehicle at least based on peripheral image information and perform following control including steering and one of acceleration and deceleration of the vehicle, the vehicle control apparatus comprising:
at least one processor circuit with a memory comprising instructions, that when executed by the at least one processor circuit, causes the at least one processor circuit to at least:
perform the following control with a first driving mode, and
perform the following control with a second driving mode, in which a steering operation task being requested to a driver of the vehicle is reduced compared to the first driving mode,
wherein the following control comprises:
obtaining vehicle body information related to a vehicle body of a front vehicle based on the periphery information, where the front vehicle is positioned in front of the vehicle, 
when the vehicle body information of the front vehicle corresponds to pre-registered information, permitting to transfer from the first driving mode to the second driving mode, and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nadeem Odeh/Primary Examiner, Art Unit 3669